Citation Nr: 1628786	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.

2.  Entitlement to service connection for peripheral neuropathy of right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1964 to November 1967.  These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that, in pertinent part, denied service connection for a major depressive disorder.  The Veteran timely appealed.

In April 2015, the Veteran testified during a videoconference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 30-day abeyance to submit additional evidence or argument directly to the Board; however, no additional evidence was submitted.  In May 2015, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for peripheral neuropathy of both upper and lower extremities are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A major depressive disorder was not manifested during active service or within the first year after separation; and is not otherwise related to a disease or injury during active service.
CONCLUSION OF LAW

A major depressive disorder was not incurred or aggravated in active service; and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records, service personnel records, and outpatient treatment records; and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concepts of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including an examination.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, psychosis is considered chronic under section 3.309.

In this case, the Veteran contends that a major depressive disorder had its onset in active service.  In April 2015, he testified that he dealt with a great deal of harassment and other incidents in active service that eventually led to a summary court martial, and affected him throughout his life.  He testified that he was in charge of fueling ships from two oil barges; and that while docked temporarily for some minor repairs, a "sight glass" broke during the night and flooded the engine room.  The Veteran testified that, from that point on, he was blamed for any mishap.  He also testified that he went through forty jobs in two years post-service, and never again allowed even a civilian boss to push him around.  He later was diagnosed with a major depressive disorder.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show a normal psychiatric system on clinical evaluation at the time of enlistment in September 1964.  Although the Veteran appeared to drink alcohol in active service, there is no evidence that he manifested any other psychiatric condition during that time.  Clinical evaluation revealed a normal psychiatric system on separation examination in October 1967.  
  
There is no evidence of a psychosis manifested in service or to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Veteran's service personnel records show that non-judicial punishment was awarded, with forfeiture of pay, for article violations on August 24, 1966, in regards to an unauthorized absence, willful disobeying a lawful order, and being drunk on duty.  Records show that the Veteran again was awarded non-judicial punishment for an article violation on October 24, 1966, in regard to being in an out-of-bounds area.  A special court-martial adjudged sentence for dereliction in the performance of his duty on or about January 24, 1967, where the Veteran was found sleeping upon his post.

VA treatment records, dated in October 2007, reveal that the Veteran had been treated for depression for the past three years.  At the time he reported that it all started since he was in active service, and operated on "a refueler" in the Subic Bay.  He believed that his problems developed as a result of having to deal with a certain lieutenant for 18 months.  The Veteran reported that the lieutenant was a nasty individual who really "messed with everyone's head," and that the Veteran had not been able to hold any job at all due to his inability to handle authority.  Following examination, the Axis I diagnosis in October 2007 was adjustment disorder with mixed emotions and conduct.

VA treatment records, dated in June 2008, show that the Veteran underwent a medication evaluation for depression.  He reported having a grudge and hatred against his wife, whom he was divorcing, and against a Navy officer in Subic Bay.  The Veteran reported that he had been stationed in the Philippines during the Vietnam conflict, and that he was drunk most of the time as he had nothing else to do and was abused by officers.  Following mental status examination, the diagnosis was depressive disorder, not otherwise specified.

In July 2008, a VA social worker noted that the Veteran reported becoming very angry in active service, and believed that his anger was why he could never hold down a job.  Subsequently, he was diagnosed with a major depressive disorder in 2007.  The Veteran reported past suicidal thoughts, plans, and intent; and reported attempting suicide three times in 2004.  He reported that he began having suicidal thoughts in active service, and that he had very infrequent and fleeting suicidal thoughts over the years.  His most recent suicidal thought was four years ago, when he quit drinking.  The Veteran reportedly took medications as prescribed, which helped improve his mood.

In February 2010, the Veteran reported being assigned in active service to a pre-World War II craft, which was constantly breaking down due to age and unavailable parts; and that, after about three weeks, the crew was called to attention on the dock, and a certain lieutenant put his right index finger about three inches deep in the Veteran's chest and called the Veteran a "malingerer, misfit," and a poor sailor.  The crew later was transferred to a working craft; and then, when anything when wrong or broke down, the Veteran was "put on report for it."  He reportedly was "put on report 50 times."  In fact, the Veteran indicated that another crew member told him that he was "the target, the scapegoat, and division would break [him];" he was shunned like "the plague."

The Veteran also reported that he lost his new rank and was court-martialed, when a sight-glass on the salt water pressure tank fractured and flooded the engine room-even though the incident occurred on another crew member's watch hours.  The Veteran was accused of sleeping on watch at a later date, which he contends was untrue.  He reported that the treatment he endured in active service for eighteen months had definitely stayed with him for life, and he swore that he would never be pushed around or taken advantage of again.  He reportedly never stayed on any job for a meaningful length of time.

In January 2012, the Veteran reported that he was "struggling little bit," and was referred to primary care for evaluation of recurrent depression.  He reported having thoughts of suicide off and on, but denied any intent or plan at this point.  The Veteran reportedly drank about eight-to-twelve beers daily, and reported that he liked the taste of beer and had "nothing else to look forward to."

In July 2012, a VA social worker noted that the Veteran held a lot of anger over what happened in the Navy.  Diagnoses at the time were depression, not otherwise specified; and alcohol dependence.

In this regard, as amended, 38 U.S.C.A. § 1110 now provides that "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." The statutory amendment applies only to claims filed after October 31, 1990.  See Omnibus Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  Therefore, under the law in effect beginning on November 1, 1990, as amended, alcohol dependence is deemed by statute to be the result of willful misconduct and cannot itself be service-connected.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2014).

The corresponding regulations provide that alcohol abuse and drug abuse, unless they are a "secondary result" of an "organic disease or disability," are considered to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2015). The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

Although post-service records show that the Veteran's major depressive disorder has persisted, he is nevertheless not entitled to direct service connection for a psychiatric disability because the evidence weighs against linking the disability to any disease or injury in active service.

Following the Board's April 2015 remand, the Veteran underwent a VA examination in December 2015 for purposes of determining the nature and etiology of his psychiatric disability.  The examiner noted the Veteran's history, as documented in the claims file (electronic) and as reported by the Veteran, and noted that the Veteran appeared open during the collection of his history; however, in reviewing the records, it seemed as though there were some contradictions in what the examiner came to understand from the examination and what had been documented in the charts.  The examiner noted that the Veteran referenced many issues in active service while stationed in the Philippines, and that the Veteran specifically reported that a lieutenant made his life miserable and caused his depression.  The Veteran also reported that he began drinking in active service to cope with his poor treatment.  The examiner noted that the Veteran's complaints appeared vague, although he reported being blamed for anything that went wrong and was targeted by officers.  His personnel records do show a court-martial and reference articles with punishments.

In this regard, the examiner indicated it was difficult to know what to make of the Veteran's complaints; and that it was equally as likely that the Veteran was struggling to meet military requirements and was being punished accordingly.  While the record is clear that the Veteran's time in active service was fraught with issues, it is unclear as to why this was so.  The December 2015 examiner also noted the Veteran's post-service work history; and noted the Veteran's reports of being laid off, quitting, or being fired from many jobs.  The examiner found some inconsistencies in the Veteran's ability to work and in the role that alcohol and mental health issues played in those difficulties.  
Additional inconsistencies were found relating to alcohol.  For example, the Veteran reported that he started drinking because it was an escape from the "daily
BS" in the military.  He then reported, however, that he did not drink for a year or two after the military, but then he started drinking because of the crowd he hung out with. He at one point said that he did not have a problem with drinking until much later in life, but at another reported that he has been drinking because of his
mental health problems in the military. 

Lastly, the Veteran reported that his temper tended to flare, and that this was his main sign of depression.  He reported taking medications, and that he had calmed down a lot in life.  His current symptoms in December 2015 included depressed mood.  The report of the December 2015 examination includes a diagnosis of major depressive disorder, recurrent, moderate.  The examiner opined that the Veteran's major depressive disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that there is no evidence that the major depressive disorder is a result of his active service; and that his major depressive disorder was first diagnosed in 2004.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the December 2015 VA examiner reviewed the Veteran's medical history and hearing testimony and other lay statements in the record, and completed a comprehensive examination, and concluded against a relationship between the Veteran's current major depressive disorder and active service.  The examination report is fully articulated and contains sound reasoning.  The Board finds the December 2015 VA examiner's opinion to be persuasive in finding that the Veteran's current major depressive disorder is not related to the events in active service.  Notably, a major depressive disorder was first documented in 2004-i.e., many years after the Veteran's discharge from active service.

In February 2016, the Veteran reported that the December 2015 examiner had not asked him about his active duty experiences, and was only concerned about what was going on now.  The Veteran reported that he had self-medicated for years because of his active duty experiences, which is why he did not seek treatment until 2004.  In this regard, the Board notes that the Veteran had indicated in April 2008 that he would attempt to obtain a medical opinion; however, he has not done so.  The December 2015 opinion is the only medical opinion of record.  Here, the Board finds that the December 2015 examiner has the medical knowledge and is competent to render an opinion.  The December 2015 examiner reviewed the Veteran's claims file (electronic), read the Veteran's April 2015 testimony, and considered the Veteran's difficulties with a lieutenant in active service and the disciplinary actions. 

While the Veteran is competent to report psychiatric symptoms both in-service and both service, his allegations lack credibility given the inconsistencies throughout the record.  Furthermore, he is not competent to provide an etiology opinion linking a current psychiatric disability to active service, as this is beyond the capacity of a lay person to observe.  The examiner's opinion is entitled to greater probative weight than his lay statements, as the examiner reviewed the complete history, including his military history, conducted a psychological examination, and provided an opinion that is supported by a rationale.  

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service, and against relating a current disability to disease or injury in active service.  

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a major depressive disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a major depressive disorder is denied.


REMAND

In November 2013, the RO denied service connection for peripheral neuropathy of both upper and lower extremities.  In January 2014, the Veteran submitted a proper notice of disagreement (NOD) for each denial of service connection.

Although the RO acknowledged it in a March 2014 letter, the RO neither has resolved the NOD to the Veteran's satisfaction, nor has it issued a statement of the case concerning entitlement to service connection for both upper and lower extremities.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with regard to entitlement to service connection for peripheral neuropathy for both upper and lower extremities, based on the January 2014 notice of disagreement with the November 2013 rating decision.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  

2.  If, and only if, a substantive appeal is timely filed, the issues should be certified to the Board. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


